Citation Nr: 1756310	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  10-01 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a skin disorder (previously claimed as dermatology problems and a non-healing sore on the back of the head), to include as due to exposure to herbicide agents.

2. Entitlement to service connection for a cervical spine disorder.

3. Entitlement to service connection for a left shoulder disorder.

4. Entitlement to service connection for a right shoulder disorder. 


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from November 1958 to February 1962 and from May 1962 to April 1983.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  During the course of the appeal, the claims file was transferred to the RO in Roanoke, Virginia.

The issue of entitlement to service connection for a skin disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A cervical spine disorder was not manifest during service and arthritis was not manifest within one year of separation.  Degenerative arthritis of the cervical spine is unrelated to service.

2. A left shoulder disorder was not manifest during service and is unrelated to service.

3. A right shoulder disorder was not manifest during service and arthritis was not manifest within one year of separation.  Osteoarthritis of the right shoulder is unrelated to service.


CONCLUSIONS OF LAW

1. A cervical spine disorder was not incurred in or aggravated by active service and arthritis may not be presumed to have been incurred therein.  38 U.S.C. §§ 1110, 1112, 1113, 1131 (West 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2. A left shoulder disorder was not incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1112, 1113, 1131 (West 2012); 38 C.F.R. §§ 3.303 (2017).

3. A right shoulder disorder was not incurred in or aggravated by active service and arthritis may not be presumed to have been incurred therein.  38 U.S.C. §§ 1110, 1112, 1113, 1131 (West 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Service Connection

Veterans are entitled to compensation if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service -the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Arthritis is identified as a "chronic" disease under 38 U.S.C.A §1101 and 38 C.F.R. § 3.309(a).  "For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim."  38 CFR 3.303 (b).

The Veteran has not asserted that his disorders on appeal are the result of combat, and as a result, the provisions of 38 U.S.C. § 1154 (b) are not applicable.



	(CONTINUED ON NEXT PAGE)
Cervical Spine

The Veteran asserts that his cervical spine disorder is the direct result of his military service.  The Veteran has a current diagnosis of degenerative arthritis of the cervical spine.  

Service treatment records contain a January 1983 Report of Medical History upon retirement reporting bursitis of the neck and shoulders three years prior.  A physical examination at the time revealed a normal spine and musculoskeletal system.  Additional service treatment records do not document any relevant complaints, treatment, diagnosis, or other manifestations of a cervical spine disorder.  

The Veteran originally filed a compensation claim for bursitis of the neck in January 1985.  A February 1985 VA examination revealed no disability of the cervical spine.

The file contains a December 2015 VA examination and medical opinion regarding the etiology of the Veteran's cervical spine disorder.  Pursuant to a February 2017 Board Remand, a new medical opinion was ordered in order to ensure the adequacy of the medical opinion of record.  As a result, the Board will focus on the most recent March 2017 VA medical opinion.

The March 2017 VA examiner opined that the Veteran's currently diagnosed degenerative arthritis of the cervical spine is less likely than not related to his military service.  The examiner notes the January 1983 report of bursitis of the neck in service and the February 1985 VA examination documenting chronic pain of the neck and chronic bursitis by history.  The examiner notes that musculoskeletal examination in February 1985 revealed "no limitations of rom, no deformity, xray spine dated 2/13/1985 within normal limits."  There was no cervical spine pathology to render a diagnosis at the February 1985 VA examination.  With respect to the in-service report of bursitis in the neck, the examiner explains that bursitis is caused by overuse of a joint or direct trauma.  The examiner notes that the Veteran likely had bursitis of the neck in service, however, it was an acute condition that resolved.  The Veteran's current degenerative arthritis of the cervical spine was first noted in the 2000's, was not present in service, and is related to aging and not the Veteran's service.  Physical examination upon retirement in January 1983 was normal and diagnostic imagining in February 1985 did not document arthritis.  The examiner highlights a June 2005 private treatment record documenting neck pain for two and a half months.  The examiner concludes that "neck arthritis was not present in service, the condition incurred in 2000s...[and] self-limiting bursitis did not cause arthritis 20 years later."

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The probative value of a medical opinion primarily comes from its reasoning; threshold considerations are whether a person opining is suitably qualified and sufficiently informed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In this case, the Board accepts the March 2017 VA examiner's opinion that the Veteran's degenerative arthritis of the cervical spine is less likely than not related to his military service as highly probative medical evidence on this point.  The Board notes that the examiner rendered his opinion after thoroughly reviewing the claims file and relevant medical records.  The examiner noted the Veteran's pertinent history and provided a reasoned analysis of the case.  See Hernandez-Toyens, 11 Vet. App. at 383; Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (the probative value of a physician's opinion depends in part on the reasoning employed by the physician and whether or not (or the extent to which) he reviewed prior clinical records and other evidence).

The Board has also considered the lay statements of record, to include the Veteran's assertion that he has experienced a continuity of pain since service.  Here, the Veteran is competent to report his observations and relate what he was told by medical professionals.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

However, the Veteran's lay evidence of onset and continuity is far less probative than the opinion of the VA professional, as the VA medical opinion is far more detailed and reasoned; thus warranting a greater probative value.  The Board finds that the probative value of the general lay assertions are outweighed by the clinical evidence of record.  Physical examination upon separation from service revealed a normal spine and musculoskeletal system.  The medical evidence of record is afforded greater probative value than the more general lay assertions of the Veteran. His assertion of continuity is inconsistent with the separation examination and other service treatment records.  While the Board notes the Veteran's report of bursitis upon separation, the medical evidence shows that in-service bursitis was an acute condition that is unrelated to the Veteran's currently diagnosed disability.

In sum, there is no reliable evidence linking the Veteran's degenerative arthritis of the cervical spine to service.  The contemporaneous records establish that there were no documented manifestations of arthritis in service, the documented bursitis was an acute condition, the cervical spine was physically normal upon separation, there were no manifestations of arthritis within one year of separation, and arthritis was first manifest many years after separation.  The Board finds the contemporaneous records to be far more probative and credible than the Veteran's report of onset, continuity and treatment.

Here, cervical spine arthritis was not "noted" during service within the meaning of section 3.303(b).  While the Board notes the Veteran's self-reported history of neck pain during service and immediately after service, the Board finds that the service treatment records do not show a combination of arthritis manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Furthermore, the evidence does not establish that arthritis was manifest to a compensable degree with one year of separation.  38 C.F.R. §§ 3.307; 3.309. Rather, the examinations during the pertinent time frame were normal.  Specifically, a subsequent February 1985 VA examination revealed no pathology upon examination and a normal cervical spine through diagnostic testing.   
In essence, the evidence establishes that the cervical spine was normal upon separation from service and the onset of arthritis occurred many years after service. The Board finds that the contemporaneous in-service and post-service treatment records are entitled to greater probative weight and credibility than the lay statements of the Veteran.  The more probative evidence establishes that he did not have a chronic cervical spine disorder during service or within one year of separation.  Furthermore, the evidence establishes that the remote onset of degenerative arthritis of the cervical spine is unrelated to service, to include an acute and transitory case of bursitis.  The Board finds that the preponderance of the evidence is against the claim and the claim must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Shoulders

The Veteran asserts that his bilateral shoulder disorders are the direct result of his military service.  The Veteran has a current diagnosis of rotator cuff tendonitis in the left shoulder and acromioclavicular joint osteoarthritis in the right shoulder.

Service treatment records contain a January 1983 Report of Medical History upon retirement reporting bursitis of the neck and shoulders three years ago.  A physical examination at the time revealed normal upper extremities and a normal musculoskeletal system.  Additional service treatment records do not document any relevant complaints, treatment, diagnosis, or other manifestations of a shoulder disorder.  

The Veteran originally filed a compensation claim for bursitis of the shoulders in January 1985.  A February 1985 VA examination revealed no disability of the bilateral shoulders.

As noted above, the file contains a December 2015 VA examination and medical opinion regarding the etiology of the Veteran's bilateral shoulder disorders.  Pursuant to a February 2017 Board Remand, a new medical opinion was ordered in order to ensure the adequacy of the medical opinion of record.  As a result, the Board will focus on the most recent March 2017 VA medical opinion.
The March 2017 VA examiner opined that the Veteran's currently diagnosed bilateral shoulder disorders are less likely than not related to his military service.  The examiner notes the January 1983 report of bursitis of the shoulders in service and the February 1985 VA examination documenting chronic pain of the shoulders and chronic bursitis by history.  The examiner notes that musculoskeletal examination in February 1985 revealed "no limitations of rom, no deformity...xray both shoulders no abnormalities."  There was no bilateral shoulder pathology to render a diagnosis at the February 1985 VA examination.  The examiner reiterates, as with the opinion regarding the cervical spine, that there was no bilateral shoulder disability noted upon separation or at the February 1985 VA examination.  The examiner explains that the "self-limiting bursitis did not cause arthritis or rotator cuff tendonitis 20 years later.  Bursitis resolved by the time initial c&p exam was done on 12/13/1985."  There "is no evidence of an injury significant enough in service to expect longstanding sequelae."  

In this case, the Board accepts the March 2017 VA examiner's opinion that the Veteran's bilateral shoulder disorders are less likely than not related to his military service as highly probative medical evidence on this point.  The Board notes that the examiner rendered his opinion after thoroughly reviewing the claims file and relevant medical records.  The examiner noted the Veteran's pertinent history and provided a reasoned analysis of the case.  See Hernandez-Toyens, supra; Gabrielson, supra. 

The Board has also considered the lay statements of record, to include the Veteran's assertion that he has experienced a continuity of pain since service.  Here, the Veteran is competent to report his observations and relate what he was told by medical professionals.  Jandreau, supra.  

However, as noted above, the Veteran's lay evidence of onset and continuity is far less probative than the opinion of the VA professional, as the VA medical opinion is far more detailed and reasoned; thus warranting a greater probative value.  The Board finds that the probative value of the general lay assertions are outweighed by the clinical evidence of record.  Physical examination upon separation from service revealed normal upper extremities and a normal musculoskeletal system.  The medical evidence of record is afforded greater probative value than the more general lay assertions of the Veteran.  His assertion of continuity is inconsistent with the separation examination and other service treatment records.  While the Board notes the Veteran's report of bursitis upon separation, the medical evidence shows that in-service bursitis was an acute condition that is unrelated to the Veteran's currently diagnosed bilateral shoulder disorders.

In sum, there is no reliable evidence linking the Veteran's bilateral shoulder disorders to service.  The contemporaneous records establish that there were no documented manifestations of right shoulder arthritis in service, the documented bursitis of both shoulders was an acute and transitory condition, the shoulders were physically normal upon separation, there were no manifestations of right shoulder arthritis within one year of separation, and right shoulder arthritis was first manifest many years after separation.  The Board finds the contemporaneous records to be far more probative and credible than the Veteran's report of onset, continuity and treatment.

Here, right shoulder arthritis was not "noted" during service within the meaning of section 3.303(b).  While the Board notes the Veteran's self-reported history of shoulder pain during service and immediately after service, the Board finds that the service treatment records do not show a combination of arthritis manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Furthermore, the evidence does not establish that right shoulder arthritis was manifest to a compensable degree with one year of separation.  38 C.F.R. §§ 3.307; 3.309.  Rather, the examinations during the pertinent time frame were normal.  Specifically, a subsequent February 1985 VA examination revealed no pathology upon examination and normal shoulders through diagnostic testing.   

In essence, the evidence establishes that both shoulders were normal upon separation from service and the onset of right shoulder arthritis occurred many years after service.  The Board finds that the contemporaneous in-service and post-service treatment records are entitled to greater probative weight and credibility than the lay statements of the Veteran.  The more probative evidence establishes that he did not have a bilateral shoulder disorder during service or right shoulder arthritis within one year of separation.  Furthermore, the evidence establishes that the remote onset of bilateral shoulder disorders are unrelated to service, to include acute and transitory cases of bursitis.  The Board finds that the preponderance of the evidence is against the claim and the claim must be denied.  38 U.S.C. § 5107 (b) (West 2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a cervical spine disorder is denied.

Entitlement to service connection for a left shoulder disorder is denied.

Entitlement to service connection for a right shoulder disorder is denied. 


REMAND

The Board's February 2017 Remand directed the RO to obtain a VA medical opinion regarding the etiology of the Veteran's diagnosed basal cell cancer of the left posterior scalp, to include an opinion regarding the Veteran's assertion that it is related to his in-service exposure to herbicide agents.

A March 2017 examiner determined that the Veteran's basal cell cancer was less likely than not related to his military service, and was instead most likely the result of aging and family history.  However, in his rationale regarding the potential relationship between the basal cell cancer and exposure to herbicide agents, the examiner focused entirely on the fact that the basal cell cancer is not a condition listed as presumptive under  38 C.F.R. § 3.309(e).  

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120   (2007); see also Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994).  As a result, the Board finds that remand is necessary in order to obtain an addendum medical opinion regarding the potential link with exposure to herbicide agents.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send the claims file to an examiner of appropriate knowledge and expertise to render an opinion regarding the etiology of the Veteran's basal cell cancer of the left posterior scalp.

Based on a review of the record, the examiner should: 

a) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's basal cell cancer is causally or etiologically related to the Veteran's period of active service.

b) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's basal cell cancer was caused by the Veteran's in-service herbicide exposure.  In doing so, the examiner's rationale may not rely entirely on the provisions of 38 C.F.R. § 3.309(e).  

A complete rationale for any opinion expressed should be provided in a legible report.  In doing so, the examiner should reconcile any contrary medical evidence of record. The examiner should also directly address the Veteran's lay assertions.  
2. After undertaking any other development deemed appropriate, the RO will re-adjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


